Case 2:20-ap-01559-ER   Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27   Desc
                        Exhibit Exhibit A-2 Page 1 of 22




       EXHIBIT A-2
 Case 2:20-ap-01559-ER           Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27   Desc
                                 Exhibit Exhibit A-2 Page 2 of 22




                               HOSPITAL SERVICES AGREEIVIENT
                                         (MS-DRG)




                                   CARE1ST HEALTH PLAN

                                              AND




St.'Vi'nceul Mctlknl Cen1e,·
Hosrft~I DRG McdicMc only
V. Ol\- !I it~
WI.   l0.24.l21_i1
Case 2:20-ap-01559-ER                                 Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27                                                                        Desc
                                                      Exhibit Exhibit A-2 Page 3 of 22




                                                         CARE1ST HKALTII PLAN
                                                     HOSPITAL SERVIC.l!:S AGRl~ltMENT


  RF.CITALS ........................................................................................................................... 1



  Alll"'JCJ,E I . DEFINJTJ()I'i'S •... ,.... "......•.. _.............•..••...........•..•...•.•........"............................................... ,.... ,, ...............~ •.. t

  ARTICLF. ll. Pl,AN RF..SP()NS1Bil,ITIR8 ............................................................................................................. 4

  ARTICLE III, 1IOSrITA1, RJZSPO~SIRILITIF.S ............................................................................................ 5

  ARTICLE IV. COl\'IPENSATION .......................................................................................................................... 8

  AH.l'lCLE V. UTILIZATWN MANAGEMll:NTA;\ll> QliALITY IMPROVEME~T PROGRAM ....... ,...... 10

  AR'flCLE VI. TERM AN:O TERMINATION OF AGREF.ME:'IIT..................................................................... 12

  ARTlCLE Vil. H.Ii:GULATORY c:Ol\·JPLIANCE .............................m,,,••, ......................................................... 13

  1\ RTICLE vm. ACCESS TO AND CONFIDli:NTMJ,ITY OF MEDICAL RECOROS ................................. 14

  AR'l'ICLE IX. RELATlONSllll' Ol1 'fllE PARTIES ......................................................................................... 1S

  ARTICLE X. LIAJJILITY, INDEMNITY A['r;D lNSURANCE ........................................................................... 16

  /\RTICLJ<'. XI. PLA" Ml'£MBER COMPLAINTS AND CRIEVANCES ............. '" ........................................... 16

  ARTICJ,F, XII. DISPUTE RES(}LUTION ............................................................................................................ I(,

  ARTICLE XIII. UNFORRSF.F.N CIRCU:vlSTANCES ........................................................................................ 11

  ARTICJ,R XIV. GRNJi:RAL PR()VI.Sl()NS .......................................................................................................... 17

  AT'l'ACl:U\'JENT A C()VERF.D H<)SPITAl. SF.RVIC'ES ..................................................................................... 20

  ATJ'ACllMENT ll COVERf,D IIOSPJTAl,SF.RVICF.S AND COMPF,NSATION snnmuLE. ................... 21

  ATTACHMI~NT C PROI'ESSlONAL J,JAnJL.ITY INSURANCE covrm.AGR FORM ................................ 23

  A"f''l'ACH.Yll~NT            I)   OlSCLOSt:RE fOHl\'1 ............................................................................................................ 24




  St Vin-::cnl MetlicaJ Cs:11t1:r
  Mospilal DRG Medkareonly
  ~- 06-11 ml
  rev. I0:24.12.ljl
    Case 2:20-ap-01559-ER                     Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27                      Desc
                                              Exhibit Exhibit A-2 Page 4 of 22



                                              HOSPITAI. S[RVlCFS AGRRF,MF.NT


This Hospital Services Agreement ( 11 Agrct1ment") is entere<l into between CAlUHST IIF.ALTII
Pl,AN("Plan"), n California Corporation and health plan, und ~.t. Vfocc~ti",<.\di.;al Center ("Hospital'') to be
effective from 1/112013 ("l!:ffcctive Date").
                                                           RECITALS

       A. \.Ylllm.EAS, Plan is licensed to operate a health care service plan under aod subject lo tlu~
          requircmcnti; of the Knox~Kccne Health Care Service Plan Act of 1975, as amended (the "Act 11)~ nnd
          the rules promulgated thereunder ('10MHC keguhttions");

       B.    WlU:lmAS, Pinn arranges the provision of hcallb care services to Medicare beneficiaries in Plan's
             Medicare Advantage Prescription Drug ("MA-PD") and Special Needs ("SNP") Plans under a contract
             with the Center for Medicare and Medicaid Stirvices ("CMS ..);

       C. WH IC!Ui:AS, in order to provide such services, I1lan desires to enter into contracts with hospirnlsi
          health care providers and professionals licensed and experienced in providing heulth care services to
             lvl cd icare bene fie i.nries;

       D. \.VHEIU£AS~ Hospital is licensed aud experienced in providing hospital services to Medicare
          bcmcficiarics; and
       E. WHEREAS~ Plan and Hospital desire to enter inw this Agreement for Hospital to provide or arrange
          for the provision of certain hospital services and supplies to Plan Medicare Members.

                                                         AGRF:EMENT

:\'OW, TIIEREFORE, in consideration of the mutual covc1wnts contained herein and other good an<l valuable
con::.idernlion, the receipt of which is hereby acknowledged, the parties; having fully negotiated all terms and
conditions herein, mutually agree as follows:

                                                          ARTICJ.F. I.
                                                         OEl•'INITIONS

The following terms shi\ll have the followlng meanings for purpose.s of this Agreement:
1.1          "Acts and Re1rnJJ1tions 11 means the federal and Californ iu codes au<l regu),1lious tlu\t govern the services
             to be provided under thls Agreement which nrc more fully dcsc1·ib~d i11 Article VII.

l.2          "Ancillary Services" means those Covered Health Carn Services necessary for the diagnosis and
             lrcatmcnt of Plan Medlcare        Members, including, but not limited to, ambulance, ambulatory or dny
             surgery, durnl>l<.~ m<.~dical c<1uipmcnc~ imaging services, laboratory, pharmacy, physical or occupational
             thernpy., Emerg~ncy Services and 1,)\hcr services customarily deemed ancillary.

1.3          "Alh,cluncnt(s)" means the attachments, numbered A through D to this Agreement which are
             incorporated herein as if set forlh in foil and ,1$ of the Effective Date of this Agreemcot.

I /I         '.'.t.\11th01·iw!iQ..tJ'~ _or "Aulho.ri~.(::d" means the approval by Plan for a Plan Medicare Member to be rcforrcd
             to a specialist physicieo, to be hospitalized in a hospital or a skilled nurning facility, to be prcscl'ibed
             phammccuticals not included in the Plan's drug fornrnlary, or for covered Ancillary Services including
             durable medical equipment, home heu1th hospital services, ambul11lory surgery facility, .and medical
             lranspol'tation services.

St. Vinri-nt J'vklllrnl (;~ntfr
Hnspillll l)R(l M~dicme only
V  116-l!•u•
rev. l0.24.1"21.il
 Case 2:20-ap-01559-ER                Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27                           Desc
                                      Exhibit Exhibit A-2 Page 5 of 22



l .5      ~B~11Qfits Agreement" or "Plan Contract" rnca11s a written agreement between Plan and CMS which
          dcscribc.s coverage for Covered I lealth Care Services to be provided lo Plan Medicare Members.
1.6       "C:vt_~.'.'._.means the Centers for Med icnre and Medicaid Services, lhc agency of the federal government
          responsible for administrntion of thi;: Medicare program or its successor.

1.7       "Clean Claim" n1eans a clnim thal has 110 dcfi::ct, impropriety, lack of any required substantiating
          documentation including the substantiating documentation needed lo meet the requirements for encounter
          data or paiiicular circums(unce requiring spccial tre.ltmcnt that prevents timely payment; and a claim that
          otherwise conforms to the clean claim rcquircrncnts for equivalent daims under original Medicare.

1.8       "Coi nst1rancc" means an amount that may be required as a ::;hare of cost for services afier any
          deductiblos arn paid. Coinsurance is wmally a porcentag~ (for exumplc, 20%).

1.9       "Coordination of Benefits"_or 11 COB 0 mean the determination of order of fiiumcial rtlspo11sibility that
          ai)plies when two or more entities prt:wide coverage of services for an individual.

1.10       Co~pavment" means an amount that may be rn<1uired as <t shim.l of cosl for a medical service or supply,
          11


          like a doc1or's visit> hospital outpatient visit, or a prescription. A copayment is usually n. set amount,
          rather than a percentage. For ex.ample, $10 or $20 may be rc<tuircd for n doctor\ visit or prescription.

1.11      "Covered Jlcalth Cnre_ SeJ:Yices1'. means those health care services and supplies covered under a Benefits
          Agreement/Plan Contrnct. Covered Health Crm:: Services includes Covered Hospital Services.
1.12      "Covered HoSJ)ital Services'' me.a1)s those Covered Health Care Services which Hospital shall provide or
                  for the provision of to Pinn Meclicnre Members, within the scope of its licensure, Hnd which are
          t1rra1ige
          described in Attachment A.

1.13      "Deductible" means the amount that must be paid for health care or prescriptions: before Original
          Mcdicarn, the prescl'iJltion drng plan, or other imammce begins to pay.

1.14      ~VMHC: means the Ci1lifomia Dcparlment oflvfa1tflg.C<l Health Care regulating health care service plans ii\
          Culifornia.

l.15      "OowostreamJ7,,~titylt mean u 11 health care providers or other entities eontrnctcd or subcontracted with
          Hospital l<> prnvidc or ~rra11gc for Covered Ho$plttil Scrviccf. 10 Plan Medicare Membe1·s, including but not
          limited to individual physicians, nncillary pt·ovidet·s, subcontrncted administrative services vendors, third
          party administrators and management companies.

1.16      lll;..rm~rgency Medicul Condition" means fl medical condition manifesting itself by the sudden onset of
          symptoms of acute severity, which may include severe pain, such lhat a reasonable person would cxpecl
          that the absence of immediate medical attention could r-csult in (1) placing the member's health (or, with
          l'espect to a pregnant woman, her pregnancy or hcnhh or the health of her folus) in serious jc-01>ardy, (2)
          serious impafrmcnt to bodily fimctions, or (3) serious dysfunction of any bodily organ or part.
1.17      '1 Emerg~v S~~rv.icJ~$aridJ:::arl.'. means medical screening, cxmnioa1io11, and evaluation by a physician, or,
          Co the extent permitted hy apr>I icahle la\'-'', by other upproprfote personnel undt:r lhe supervision of a
          JJhysician, to determine if m1 Emergency Medical Condition or "Active Labor" exists and, if it docs, chc
          care, treatment, and surgel'y by a physfoian necessary to relieve or eliminate lhe Emergency Medical
          Condition, within the capability of the facility. lt also mcnns an additionnl $Crceni11g, cxaminalion, irnd
          cvnluation by n physician, or other personnel to the extent permitted by applicable law and within the scope
          of their licensure and clin ica 1 priv ilcgcs, to detenn inc ff a psychiatric Emergency Mcclicfll Condicion ~xists,
          t)nd the care $.1\d treatment necessnry to relieve or eliminate the psychiatric Emergency Medical Condition,
          \Vithin the capability of 1he facility. Actiw Lubor mcuns a lnbor .-it a lime in which either of the following

s,. Vincent Mcdic11I {'rntcr
Ho,piml DltO M~ilicme nuly
~·. 06-1).gg
~\·. 102,1 12~j1
                                                              2
 Case 2:20-ap-01559-ER                        Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27                          Desc
                                              Exhibit Exhibit A-2 Page 6 of 22



                   would occur: (I) There is inadequate time to effect safe transfer to another hospital prior 10 <lclivery, or (2)
                   A transfer may pose a thrcu1 to the health and safety of the patient or the unborn child.
1.18           :'._HcaJth Profossionnl" means any nurseiphysician extender (e.g., nurst: prm.:tilioner, physician assistant) and
               other allied health professional, including but not limited to a health educator, dietician, laboratory
               tcclmok)g,ist, audiologist, speech pathologist, psychologist, podiatrist, dentist, chiropractor, physical
               thernpist 1 occupational th1:.:rapist 1 clinic.\! socid worker, marriage, family and child counselor, optometrist
               or dispen6in~ optician1 who is licensed by the State of California and who provides certain Covered Hcallh
               Care Sendce.s lo Plan Medicare Members thmogh an agreement \.Vith Plan or I lospital.
1.19               '1Mcdi-Cal 11 means the fodera1 and r,tate funded health care program established by Title XIX of lhe Social
                   Security Act, as amended adminislered in California by the Califi.lmia Department of llcalth Cal'e Services
                   (Ol·JCS).

1.20               "Mcdic~UW~~ssmy'', as defined by applicable federal and state law, means those Covered Health Care
                   Servic~s, which ~rl.'::

                   (a)     Provided for the diagnosis or lhe direct c!'lrc or treatment of ft medical condition, illnesrs or
                           injury;
                   (b}     Appropriate for the symptoms consistent with diagnosis and otherwise in accordance with
                           generally ncccptc<I mcdfonl pr~cticc and professionally rccogni:,.cd standards;
                   (c)     Nol furnished pl'imarily for the convenience of the Plan Member, the ultending physician or other
                           provider of servic-es; and

                   (cl)    l'erformed at the most upproprialc level that would pl'ovi<le safe nnd effective care for tllc Plan
                           Member\ medical con<lilio11. When applied to hospitalization, this means that the- Plan :Vlember
                           requires acute care due to the- nnture of the services rendered or the Plan Member's condition, and
                           that the Plan lvtcmbcr cannot receive safo and .'tdcq~1atc care ftS an outpatient or at a lower level of
                           c,m.:.
1.21               "Pl.an I lo~pital" means any institution licensed and ctrLificJ for participation under Medicare and Medicaid
                   (tvledi-Cal) ns an itcuti;; care hospital that provides ccrtair~ Covered Health Ca1·c Services to Plan M.edicarc
                   Members thmugh an agreement with Plan.
                   11
1.22                Pl11n Medicare M~.mber" mean an individual eligible to m.:eivt: Medic.ire benefits who ha?:> ele1,:ted or has
                   been m,signed to Piao t() receive applicable Medically Necessary Covered Health Care Services. A Plan
                   tvkdicare Mcrnbcr may also be referred to in this Agreement ns 1•1an Member.

1.23               "Plan Physici~..n·: means a physician duly licensed to pmclice medicine or osti.::opathy in accorc.lunw with
                   applicable California law ,vho has ent~red into an agre¢mcnt with Pinn, or a Plan Provide,·, to provide
                   professional cure i'lnd $Crviccs 10 PIM Medicare Members.

1.24               "Plan Providers'~ means the physicians. medical grm11>s, independent pructice associations (JP/\s), hospitalst
                   skilled nmsing facilities, home heuhh ngencies, pbt1rm~cii;s, ::tmbul::trK':C companic,~, h1boratol'ies, X~ray
                   facilities, durable medical cquipmcr1t suppliers and other licensed health care entities at', 1>rofessjonats
                   which or who provide Coveted I lealth Cat'e Services to Plan Medical'e tv1embers through an agreemen1
                   with Plan, or another Plan Provider.                       ·

l.2S               '.'Primary C<c1re. fhy_sician" or 11 PCP 1" mcuns a Plan Physicif!n, chosen by or for a Plan Member and is
                   primarily responsible for providing initial care to the Plan Member, maintaining the continuity of the
                   Plan Member's care, pl'Oviding Primary Care Services and initiating referrals to other Covered Health
                   Care Scl'viccs for the Plan Meinber. JlCPs include genernl and family praccitioncrs 1 internists,
                   pcdiatl'icians, and primary care obstelriciam,/gynecologists,
S1, Vfow1( Medical <.:enter
Hospilnl IJRG M~dit:m~ oul~·
V.   06· 11(.t.g
m.10,7.11,11/jl
                                                                      3
 Case 2:20-ap-01559-ER                 Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27                           Desc
                                       Exhibit Exhibit A-2 Page 7 of 22



J .26      "l:'rovid~r .~er_vices Manual" means documentafom of the Plan's medical and administrative policies,
           procedures, and performance standards applicable to se1·vices under this Agreement so long as any
           material terms that vary this Ag!'eement are agreed to in advance in writing by Hospital. In the event of
           a conflict between the Agret.:inenl and the P1-ovider Man uni, the terms of the Agi·ecment shall pl"¢Vail.

1.27       ~Qqality lmprm~~ncnt Progn~m'' means Plai, 1s program designed to ( 1) assure the provision of quality
           Covorcd Health Care Services to Plan fvlcdicare Members, (2) document that quality of care pmvided
           i."> being reviewed, and (3) ensure that problems arc identified. and offoctivc oorrcctive action is
           implemented and followed op.

1.28       ''Service Arca" means the geogrnphical area comprised of those areas designated by the U.S. Postal
           Scrvic.c Zip Codes that have been approved for the Plan l:>y DMHC and CMS, ..-ind if nppticablc DH.CS.

l.29         Utilization ,Managemont Progrnm 11 means Pla.n•s ptogram designed to review and manage the
            11

            utilization of Covered I Jcalfh Care Services provided to Plan .Medicare Membf..!rs.

                                                        AR'l'ICU~ 11.
                                               PLAN RESPO:NSIBIUTrns

2.1         Pl!!-tLRespotJJ,Uiility,. Plan slu11l perform the administrntiYc, operations, enrollment, mcn1bcr services,
            marketing, tiuulity managemc1)t and improvement, utilization management, regulatory compliance, and
            reporting fuoctions appropriate and necessary for the administration of Plan Benefit Agreement/Pl.an
            Contracts and this Agreement.

2.2         Medic.al Group/PCP A,%ig11me1lt. Plan shall ensure that each Plan Medicare Member selects or is
            ussigned to a Plan provider and/or to a Primary Care Physician to provide and make available Covc:rcd
            Health Care Services to the Plan Medicare Member.

2.3         !gentifjcation Card$., Plan shall provide or imange for identification cards or other materials for 1i1nn
            Tvtcdicarc Members, to cnabk Hospital to identify Plan Mcdicarn T\•fembers \.Vl10 are eligible to receive
            Covered Hospital Services from or through Hospital, and shall verify Plan Member eligibility and the
            Covered I lospital Services that the Plan Medicare Member is Authori1.cd to i·eccivc llf)Qn request from
            HosJ,ital.
2.4         Coml!.<m~etion. Plan shall compensulc Hospital fol' Covered Hospital Services provided to Plan
            Medic,m: Me1nbcrs \lndcr the Agreement as folly described in Article IV below.

2.5         MoJiilQ.r Quality of Car~. Plan shall monitor the quality and utilization of heulth care provided to Pinn
            Medicare Members in m.:cordancc ·Nith the Plan's Quality Improvement and tJtilization Management
            Progrnm policic$ and pn)ccdurcs set fo1·th in the Pl'ovider Services Manual and all applicable leg.al
            requirements.
2 .6        Uelegatiq11,,1:\greemenl. If any of Pl.in ':s responsibilities under its contn1ct with CMS is delegated to
            1lo:spitul. :mcli nctivities and rcporling rc-!iponsibilitics shall be in ~ \vrittcu delegation attachment to this
            Agi·ecmenl. Plan rnserves the right to revoke such delegation and reporting requirements if CMS or Plan
            determines that I fospital has not performed satisfactorily. Plan shall monilor such activities on nn ongoing
            bnsis. If crcd<mtialing of mcdic11I professionals is delegated to J Iospital, the credentialing process of" the
            Hospital is $\1'1.ject to rcvicw·and approval, and on going auditing, by the Plan. Hospital shall perform nny
            delegated activity in complinnce with all applicable Me{\icure laws, rngutations. and CMS instructions.




81. Viucc11t l'l"lttlicnl :ccntH
Ho,11i1nl DRG Mcrli<:1111.': Ml>'
v, OO·lll'-8
!(W, 10 2•1.11J_i!
                                                                4
 Case 2:20-ap-01559-ER                       Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27                           Desc
                                             Exhibit Exhibit A-2 Page 8 of 22



2. 7        Deh:gation. tr Hospital is delegaled selection of other providers, contrnctors or subcontractors io the
            p1·ovision of Covered Services wukr this Agreement, Pinn retains the right to apwove, suspend or lcrmim:ite
            any such atTangemcnt.

2.S         .M.J!intenanc<..-: of Pel:!~n1):cl am!.J:'.aciHti~<.i. Plan shall, or require its authorized representative or agent to,
            maintain adequate personnel and facilities lo provide telephone and written re!iponsc to inquiries regarding
            eligibility, enrnllmeu!, Covered Services, and prior authorization for Hospital aod Medical Services. P1an
            "':iU provide a current list, as well as timely updates, of all administrative personnel (o whom any inquiries.
            should be directed.

2.9         Finonci~l Recorµs. Plan shal I maintain in accordance with a<.:ccptcd accounting. practices such financial and
            accounting information as shall be necessary, appropriat¢ or convenient for the proper n<lministrntion of
            Phm and this Agreement. This section (ll)CS 1\0t authori7.e IJosµital to inspect or audit Plan's financii\l and
            accounting processes and information.

                                                           ARTICLE Ill.
                                                 U OSP fl'AL RRSPONSTillL TTI ES

3.1         PnlVision of Cover~.9 Servt_~~Jl.. Hospil"I shall provide or arrange for the provision of Covered
            Hospital Services descdbed in Attachment A, and within the scope <)f its licensurc, to Plan
            Medicare Meml:>1:JrS.

3.2         Arrangement .and ,Av_aila_pj.J.ity of Covered Services. Hospital shalt rrovidc or arrange for the staff,
            pcrsooocl, equipment 1 and fac1IJtics necessary for Pinn Medicare Members to obtain Covered
            l lospitul Service::.; from Hospital. Such Covered Hospital Services shall be available and accessible
            on a twcnty-forn· (24) hours a <lay, seven (?) days a weok basis.
3 .3        Downstream Ent_W.e~.   [f any services under thii; Agret\ment is to be provided by n Downstream
            Entity contracted by Hospital, Hospital shall ensure Chat the Downstream Entity agrees to all
            conditions agreed to by the Hospital under this Agreement. Such l)ownstream Entity ctintructs arc
            subject to approval by Plan, CMS, and applicable state agen<.~ies.

3 .4        S11l~99_11_trncts ,yith Downstream Un!i1ies. Hospital agrees t-0 maiotain, provide to Plan: and, upon request,
            make ~vaifablc to CMS copies of all subconcracts foi· the p1·0,1 ision of Covered Hospital Services nnd to
            ensure (hat all such subcontracts ('Ire in writing, comply \.Vith the Acts and Regulations, and rcquil'c that (he
            subcontractor:

                    (i)       Make nil applicable books and records relating to services under this Agreement
                              avHilablc at. all reasonable times for inspection, examination, or C<>pying by CMS; and
                    (ii)      Retain such books and records for a term of at least ten years from the close of the
                              fiscal year in ,..vhich the subcontract is in effect.

            Hospital forthcr agrees to notify Plan in the cvonl any ag1·eement with n subc<.mlrnctur for the provision or
            Covc!'cd I lospital Services is amended (It lerminatcd. Notice is considered given when properly addtcssed
            and deposited in the L,'nitcd States Postal Service as first-class rcg,istcrcd mail, postage at1nched.


3.5         ·Hospital as an lnterm.~.~fou·y Organizfil.igJ.!, To the extent applicable, if Hospilal acts as an
             intermediary organi.:ation con1!'acting on behalf of individual health care pi·ovidcrs and/or
             facilities, the followillg shnll apply: (a) Hospital agrees, if applicable, to pay any subcontracted
             provider promptly in accordance with federal and 1;tate rules and regulations and to comply with
            auy other laws and regulations related to payment, administration or oversight of tbc provisit">tl of
            Covered llospital Services rendered to a Member; (b) Hospital shall assure thnt it.~ agreements
             with its subconlrnctcd p,·ovide1·s comply with lhe provisions of 1his Agreement and, as it pertains
Sr. \'.hmni ~h'tlicMI C~ntcr
lio5pit11Imw      lvkdio;nte or1h'
Y. 06-tltJ.3
rev. 10.24.1 lljl
                                                                    5
 Case 2:20-ap-01559-ER                  Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27                               Desc
                                        Exhibit Exhibit A-2 Page 9 of 22



           to Med icarc Members, upp licoble fodcral regulations in 42 CFR Section 422; and ( c) I lospital
           agrees to act on Plan's behalf and take diligent action to enforce the obligntions of this Agreement
           on any sub-contracted provider, including but nol limited to the requirement to comply with
           federnl and state laws> regulations., aitd Plan instructions that have a bearing on the sel'vices
           provided under this Agrecnwnl.

3.6        Pl.~Jl Member Tcrminatio11.  Neither Hospital, Hospital's employees nor Hospilal·~ subcon1racton:;
           shall t'equest, demand, require or otherwise St.\ek, directly or indirectly, the termination from Phrn
           or from the assignment of a Pinn Medicare Member to the Ilospitnl bastid upon the Phrn Medicare
           Member's nell:d for or utilization of medically required services, or in order lo gain financially or
           otherwise from such termination. Ho.srital may request tha1 J>Jnn tcrmituHo the assignment of a
           Member for reasons of fraud, disruJ>lion of medical service:., or failure to follow a Hospital's
           ordel's, or for any of the reasons specified by CMS fc..w manda10l'y disenrnllment. ltowever~
           Hospital agl'ces 1hat Plan shall have sole m1d ultimate authority to terminate a Plan Medicare
           Member's assignment or covcrn.ge, and Ho~pital understands that any requested terminalio11 of
           coverage of .a Plan Medicare lvlemb<;ir is subject to prior Stpproval by C::vtS.

3. 7       l;m~rn.~19.Y.~~rvi<;cs and Care. Hospital shall make iwailabl~ hospital nmergency ~ervices nnd Care
           twenty-four (24) hOUl'S 11. day/seven (7} days a week. Hospital shall provide such hospi1J1l Emergency
           Scrvk.cs and Care when Medically Necessary and shall not be required to obtain prior Authorir.ation for
           such Emergency Scrvic~ .and Caro. l lo.spital shall notify Plan no Inter thno the following business day afler
           a Plan Mt1dicarc Member receives such hospital Emergency Services and Care from Hospital.

3.8        Uos1>Hal Communication with J?.laJLMemb~I~· Hospital understands that it may freely communic.\tc
           with Plan Medicare Members who ure their patients any Qf the following: (a} comrrmnication~ uc<:.CSSM'Y or
           appropriate for the delivery of health care services; (b) communications to Pinn Medicare Members
           regrwding treulment allcmativcs regardless of 1he provisions or limitations of the Plan Member's covcrngc;
           (c) comnmnications to Plan Medicare tvlcmhcrs rega1·ding npplicable rights to a~•pcal coverage
           determinations; or (d) comrnunicntio,1s to Plan Medicare Members idi::ntifying the type of reimbursement
           arrangement under which Hospital is compensah:Hl for Hospital Services under this Amendment (i.e., fee~
           for-service, capitation, etc.), excluding tiny communications with regard lo the applicable !'ate!. of
           reimbursement. Pinn affirms that its utilization management decision making is based only on
           appropriateness of care and service and existence L>f coverage; thnt it does no1 specifically reward health
           care providers or plan staff for issuing denials of coverage or service care; and while it has risk/cost savings
           sharing arrangements with certain health care provider groups, these incentives a1·e to encourage
           appropriale u1ilii:Hion and discourage undeM11ilizatiou bu( not to encourage barriers to care and service 01·
           undcr-u1 iIization.

3.9        llos1,.i1~JJrngJmd Mcdication_PolicY,. Hospital shall establish policies and procedures for lhe furnishing
           of drngs under emergency circumstances. Hospital cm(:wgency rnom shall provide, when (he course of
           treatment of a Plan Medicare .tvtcmber under emergency cireumstanccs. require.s the use of drugs, "
           sufficient quantily of such drugs to last until the Plan member can reasonably be expected t<..l have a
           prescription fille<l at a Phm ne(wl)rk pharmacy.

3.10       Provider Scrv~ces :Vl!;nuru. Hospital $hall comply with all Plan policies and procedures set fo1ih in the
           Provider Scrvi<.:cs Maout1l, and with all a1)plicablc state and fodoral laws and regulations relating to the
           deli \'Cry of Covered I los1lital Services. Plan .shall provide I lospital with a complclc copy of its policies and
           proccdtu·es pl'iol' to the completed execu1ion of this contract. Plan shall notify Hospital at kMt sixty (()0) days
           1wior to, except when f(.:l.lct'al <)I' state laws or regulations require implementation of the chnnge in n lesser time,
           any materiul change in its Provider Manual. f lospital has the right to negotiate and agree lo :my change. In the
           event lhat f>lan and t lospital cannot agree regarding the proposed modificution wilhin thir1y (30) business days,
           Hospital h~s the right to terminate this Agreement prior to implemtmlalion of the change. Jn the event of a
           conflict between the Agr(!i:.1ment find the Pr<.wider Manual,, the terms ofthc Agreement shall prevaiL
St. Vi11c,r11t Medical Ccnltl'
Ho5p iwl DRG Medica1x: only
v. 06·ll~·g
rev. !0.24.12{11
                                                                  6
 Case 2:20-ap-01559-ER                  Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27                             Desc
                                        Exhibit Exhibit A-2 Page 10 of 22



3. l l     Authoriz.illions. Hospital agrees to obtain verbal or written Authoriiation, in <1ccordancc with Pl!'ln's
           policies and procedures, prior to admission of a Plan Medicare Member to Ilospitai, and prior to
           providing Covered tfo.spital Services to a Plan Medicare Memb~1', txcept for an admission 01· Covered
           I (ospital Services rendered in connection with lhc rendering of Emergency Services and Care. The
           Hospital shall obtain approval for emet·gency admissioni. on the dny aficr admission or when the day of
           admission is not a business day, the first business day thereafter. Failure to notify Plan in u timely
           manner may result in a denial.
3, 12       Standard of Care. Hospital shnll provide or ~irrange for lhc provision of Covcrnd Hospital Services to
            Plan Jvkd icarc Mcm bcr.~ in the same maMcr and in accordance \.vith the same standards of care imd other
            standards, skill and diligence, and with the same time availability as i1 provides or arranges for the
            provision of hospital and othl;lr services and supplies to all olhcr patients of I lospitat.
3 .13       Discrimination. I lospital shnl I not disc1·iminate against any Phm Medicare Member on lhe bit sis of race,
            color, national origin, ancestry, rcHgkm, sex, mal'ital status> sexual orientation, mental or physical
            impainnent, genetic characteristics, or age.
3.14        Referral__to.Plan Providers. Except in an Emergency, or if no other Plan Provider is available, orthc Plan
            Member's conclilioo requires trnatment elsewhero, Hospital shall make best efforts to refer Plan Mcdicure
            Members only to other Plan Providers for Covered Hospital Services and othct· Covct'cd Health Care
            Services.

3.15        Liccnsurc. Hospital shall maintain nll licenses required by law to operate its facilili<;:s, aU certifications
            nece.c:sary for I lospital to pnrtidpate in l\,1edic.are and \'vkdicaid (Mc<li•C.ftl} programs., :\nd accr<::ditation
            by the Joint Commission (TJC). Hospi1al agrees to notify Pian promptly in the event lhnt ony action is
            tnken against any such license, certification, or accreditation.

3 .16       Advance Dil·ective. Hospital shall ensure that it prominently documents in a Plan Medicare Member's.
            medical record maintained by the Hospital whether or not the Plan Medicare Jvlember Jms executed an
            ndvancc dil'ectivc.

3.17        Pfon Member Transfer or Tcrminfllion. Hospital shall not ask Plan to terminate a Plan Medicare
            Member 01· transfer a Pinn Medicare Member to another Plan Ho::;pital because of the Plan Medicare
            Member's medical condition.

3.18        Cultural andJ.inguistic .Servkes. Hospital shall parl1c1pate in imd comply with the performance
            standards, policies. procedures, and programs established from time lo time by the Plan and CMS with
            respect lo 1hc provision of Covered Hospital Services t() Plun Medicare Members in a culturally and
            linguistically appropriate manner. Hospital shall also comply with laws flJlplicable to lfospilal to
            provide interpreter services to palicllts, including Pl.1rn Medicare Members, with limited English
            proficiency.

3. J9       Re3~orJ.lD!U9J~J1w. Upon r<.}<1ucsL by lhe Plrm and subject to r1ppHcnhle federal and stale law nnd CMS
            instructions, H()spital shnll f)t'Omptly provide Plan ·with such financ.iul, cnpacity, t":ncolmter dala or
            other information, reports, documents or forms as may be required to (;)Jl:tblc Plan to folfiU its repor(ing
            and other obligations under the Benefits Agrc<:meut or M othet·wisc l'equired for purposes of
            compliance with the Ac(s and Regulations.. llospital agrees to provide !)Ian with encounter data and
            other informational data, including risk adjustment data, sufficient lo meet its reporting obligations
            under the Medicare program and Hospitnl's performance under this Agreement as required by law.
            Pinn shall have sole responsibility for filing reports, obtnining approval from, and complying with the
            applicnble laws and regulations of federal, state and local governmental agenci<.!s having juri:i<liction
            ovcl' Plan.


St;YiU('CJ\I l\'lcdkril Cenlrr
Ho..,piUll r>!:i.(; Medic;ue m1ly
v, ()(,-1 lgl~
nw IO.:M,11-~il
                                                                  7
 Case 2:20-ap-01559-ER                Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27                          Desc
                                      Exhibit Exhibit A-2 Page 11 of 22


3.20       Health l~r9foi;sirnm.Ll,i~§ost1re. Hospital :.hall ensure ,hat the Health Pwfossionnls employed by or
           under cont met with Hospital shall be appro1>riatcly Iiccnsod to provide health care services i 11 the State
           of California, shall luwc met and continue to meet all applicable state laws, regulations and Plan
           standards of care1 and shall submit evidence of such lfoemmre lo Plan upon retiuesl. Hospital agrees to
           notify Plan promptly in the event that any m:.tion is t~kcn against any such license, certification, or
           accreditation.

3.21       Privi!~~to P.lnnJ~!ty:;icians. Hospital agrees to cooporatc to Che fullest extent f)Ossiblc in granting
           Hospital medical staff privileges tQ Plan Physicians; pt·ovided however, that nothing sha.11 prcvc11t
           Hospital from J'cquil'ing that such Plan Physicians meet HospHal 1s credentialing st1mdards and comply
           with such medical staff bylaws, roles and regufotions, policies and procedures as may he adopted from
           time to time by Hospital and its medical staff. I lospital shall, from time to time, notify Plun of the
           name-s of sucl1 Plan Physicians to the ex.tent permitted by its medical slaff policies nnd protocols and so
           long as the discloimres shall not compromise the confidentiality of the medical staffs 1·ecords pursuant
           t<> California Evidence Code Section 1157 or other applicable laws. Hm;pital agrees to t'espond to
           pet'iodic inquiries from Plan as to whether any J>lan PhysiciAll retains nny such privifogcs granted by
            Hospitul 1s medical staff nnd shall, at Plan's r¢qucst, provide Plan with evidence of medical malpractice
            insurance coverage for each of the Pinn Physicians on its medicul staff.

3.22       ~ornpliance with Laws and Regulations..: Hospital agrees to abide by the compliance policies and
           applicable standards of conduct in the Anti~frnud Plun established by Plan in compliance with State
           and Federal heaJth car!;.! fraud waste <1nd abosc laws mid regulatioos to the extent that they bcM upon
           1he .<:;11hjcct. matter of this Agreement.

3.23       Deleg.mion Agre1J1mmt. lf any of PJ«n's responsibilities under its co11trMt with CMS is delegated to
           Hospital, such nctivities and reporting responsibilities shall be in tl written delegation attachment to this
           Agreement. Plan reserves the right to revoke such delegation and reporting re(1uircmcnls if CMS or 1i1an
           determines that provider hllS no1 pcrfr1rmcd S8tisfactol'ily. Such activities shall b-e monitored by the Plan on
           an ongoing basis. If credentialing of medical professionals is delegated to Provider, the credentialing
           process of the Mospital is .subject lo review and '1pproval, und <>n going auditing, hy the Plan. Hospital shall
           perform imy delegated activity in compliance with all applicable Medicare laws, regulations> and CMS
           instructions.
3.24       Delegation. ]f Hospital is delegated selection of pl'Oviders~ contrncton; or subcontractors in the provision of
           Covered Services under this Agreement, Plan retains the right to approve, suspend or terminate any such
           arrangement.

                                                     ARTICLtt lV.
                                                    COMPJ::NSATION

•1.l       ~1nims   Submittol Procedure. Hos1)ital shall submit claims for CovNed l-lospitai Services rendered
           under this Agreement on a tJB-04 form, providing all the information and data ffolds required by CMS
           for a Medicare claim. lf the capability exists, the Hospital shall bill electronically, providing the same
           information requi1·cd on a UD04 using a HIPAA compliant transaction set. llospital shall code all bills
           in a manner that occurately reflects the llospitnl Services performed, including, but not limited to,
           bundling procedures which; under standard billing prncliee, are bundled k)gcthcr. Should, in the
           opinion or Plan, HospiM I code biHs so tha1 the bills do not accurately reflect the sel'vices pcrfonncd,
           Plan may, subjcet to the appeal rights of t!le llospital, deny the inaccurate codes, and reimburse
           llospital according lo the correct codes. Where apJ}licable, Hospital agrees to include Lhe unique
           national standard Hospital identification nmnlicr issued by CMS or Plan 1s nssigne<l Hospital number on
           claims submillcd lo Pla1\, Failure to supJ>IY this 11umbc1·. 011 the claim submitted shall render a clain)
           unclcao.

$1. Yinttlll Mtdli:sii C:e.ntcr
1lospitn! ow; Mc1licore only
,•.06·llgg
re~. 10.24.J?i:il
                                                              8
 Case 2:20-ap-01559-ER                 Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27                        Desc
                                       Exhibit Exhibit A-2 Page 12 of 22



'1.2       !)jt_te of Recein~. Phm shall maintain a written or electmnk 1ooord of the date of receipt of a claim
           from Hospital. Hospital may illspcct such recm·d on request and the parties may rely on that record or
           on any other admissible evi<l1;1nce as proof of the fact or receipt of the claim. including, without
           limitHtion, electronic or facsimile contirmatioo of receipt of a claim.

4.3         Compensation io Hospital. Plan shall pay lfospital for Covered lJospital Services rendered to Plan
            Medicare Members according to the compensation schedule set forth in Attachment B. Unless a claim for
            payment is disputed, Plan shall promptly make payment on each Clean Claim, timely submitted hy
            Hospital, for Covered Hospital Services rendered to a Plan Member, withili the time frame specified in
            the Agreement, (Ir by federal and state law or regulation, including but not limited lo 42 CFR §422.520
            and Calif<)rnia Provider Claims and Disputes Settlement l'egul.utions. St1cl1 amouots, together with
            applicnble co-payments. if an.}'; shall constitute payment in full to Hos1,ital fot Covered Hospital Services
            provided to Plan Medicare Members. All payments shall be made in accordance with Plan policies and
            applic11ble laws and regulations. Plan shall be responsible for payment to Hospital for Covered Hospital
            Services provided for l>Jan Medicare Members, other than for applicable Coinsurance~ Deductibles, or
            Co-payments, fol' the durati<>n of the pcl'iod for which payments from CMS have been made. Plan shall
            ulso be responsible for paymenl to Hospital, other than for applicable Coinsunm~. D1.:ductibles, or Co-
            payments for Plan Medicare Members who are hospitalized on the date Plan's contract with CMS
            terminates, or in the <.:vcm of an insolvency, through discharge. After termination of this Agreement, Plan
            shall be responsible to pay Hospital, other than for applicable Coinsurance, Deductibles, or Co-payments,
            until the services being rendered to the l'lan Medicare Member by llospital are <;omplctcd, unless Plan
            makes rensonnl::'IJ1:. nnd medic.tllly appropriate provision for thi..' Assumption of sud1 services by another
            ParlicipaHng Hospital. Plan shall reimbmse 1lospital for all Covered Hospital Services rendered pursuant
            to this secdon, other lhnn applicable C<)insurance, Deductibles, or Co,paymcnts, at the same rates in use
            prior to termination and Hospital shnlJ accept such payment, tog.ether ,vilh any applicable Coinsurance,
            Deductibles, or Co,paymcnls, as payment in foll.

4.4         l1.ivment for $ervic.cs. Hospital shall accept payments specified in .Attachment 13 as payment in full except
            for any apr>licablc Coinsurance) Co-payments and Deductibles, and slmll not hold any Plan Medicare
            Member liable for payment of any foes that are the legal obligation of the Plun, other than for applicable
            Coinsunmcc, Deductibles, or Co~paymc11ts, due to the Hospital. Hospital shall not bill, charg(:, <:otlect a
            deposit or other sum or seek compensation, remuneration or reimbmsement from, or maintain any action
            at law or have any other recourse against, or make nny surcharge upon, u Plan Mc<licfire Member or other
            person acting on a Pian Medicare Member's behalf to collect sums owed by Plan. for Pfon Medicare
            Mcmbcl's eligible for both Medicare and Medicaid, Hospital shall not holcl such Plan Medicare Member&
            liuble for Medicare Pm1 A mid B cost sharing when the Slate is r~sponsiblc for paying !illch amounts. For
            !>Uch Pinn Medicare Members, lfospital ·will (a) accept the MA plan payment as payment in full, or (b) bill
            the appropriate State source. This provision shall survive termination of this Agreement whether by
            rescission or olherw·ise.

~ .S        UAhm~e BiUing ..J.QJ.'lan YJembers. Hospital ngrecs that in no event, including but not limited to
            nonpayment by Plan, P!an•s. insolvency or Plan's breach of this Agreement, shall any Plan Medicare
            Member be liable for any sums owed by Pltm, nnd Hospital shall no1 bill, charge, collect a deposit or
            other sum or seek compensation, remunerntion or reimbmsement from, or maintain any action al law or
            have any other recourse against, or make ally surcharge upon, a Plan Medicare Member or other person
            acting on a Plan Medicare Member's behalf to collect sums owed by Plan. ff Phm receives notice of an>'
            surcharge upon o ·Ptan Medicare Member, it shall lake appropriate action> including bot not limited to
            terminating this Agreement and requiring that Hospih1l provide the Plrn1 Medicare 1' lcmhcl' with an
                                                                                                         1


            immediate refund of such surcharge.



St. \:i"cl.'1,tf;:\t~Nliml Ccnie,·
I rospi1al DRU Mcdica1~ onl)'
\', 06-llgg
rev. l0.24.12~il
 Case 2:20-ap-01559-ER                    Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27                         Desc
                                          Exhibit Exhibit A-2 Page 13 of 22


11.6           Ua.hmc~t Billin_g to Plan Members. I lospital agrees to hold harmless both CMS and Plan :Vfombcrs
               including <lunl eligible Phm Members in the event Plan cam101 or will not pay for Covered I lospital
               Services provided to Pliln Members hereunder.


4.7            Balance Rilling to Plan Members Jue l(,1 TorL~. llospital agrees that it will make no clnim for recovery of
               Lhe vulue of Covered llospitar Services rendered to a. Plan Mcdic1wc Member when such l'ecovery would
               re.suit from an action involving the tort liability of a third pnrty or casualty liability in.s:uraucc including
               Worker's Compensation tt\vard!; and uninsured motorist's CllVCl'agc. Hospit"I will identify and notify Plan
               of cases in which an action by the Plan Medicnrc Member involving the tort or Worker's Compensation
               liability of a third party could result in recove1)' by the Plan Medicare Member of fonds to which CMS
               has lien rights under Article 3.5, Part 3, Division 9 of the Welfare and lnslitulions Code. llospital shall
               refor such ct1scs to Phm within five (5) duys of discovery in order for Plan to fulfill its obligation to
               report such cases lo CMS withtn ten ( I 0) days of discovery.

4.8            MS-DRGs. (f the Hospital is compensat,c.d using Diagnosis Related Groups (DRGs) for any Phm
               Medicare Member admitted to Hospital for Covered Hospital Services that is transferred to another
               hospital, Hospital will be reimbursed on a pro-rata basis based on 1he number of days the Plan l\ifodicare
               Member utilized at Hospital as a percentage of the average leng1h of s(ay used in the development of the
               DRG in accordance with CMS Trilnsfcr DRG Guidoline.

4.9            TerminaUy 1Jl Member. Notwithstanding any other provision of this Agreement, unless Hospital is
               terminated for cause or breach, as set forth in relevant sections of the Agreement between the Parties, OJ' in
               this Agreement, if Hospital is rendering Covered Hospital Services lo any Plan Medicare Member who is
               determined to be termioally in, as defined under Section 1861 (dd) (3) (A) of the Social Security Act; at the
               time of J-los1}ital's termination, Plan shall allow H~)SJ)ihtl, to continue, at the Plan Medicare Member's
               option, to provide health services to the Medimtre Member for the remainder or the Plan Medicare
               Member's life for care directly rclulcd to (he treatment of the terminal illness. Piao slmll compensate
               Hospital at the rnte of compensation provided fol' herein.
4.1 O          Co-Pavmcnl. Ho!:!pital sfrnll be responsibfo for collecting ¢\II applicable Coinsurance, Co-payments, or
               Dcdt1ctiblcs, ns specified io applicable Smmrmry of Benefits copies of which have bcc1\ rcc.oivcd by
               Hospital, from Plan IVledicare Members directly Md shall be Ct\titlcd to rc!ain Hny und all such sums in
               addition to the compensation provided for under this Agreement.


4.11           Section ~urvivability. The provisions set forth in this Arlidc shall survive 1ermination of this Agreement
               regardless of the cause giving rise to such termination and shall be constrncd for the benefit of Plan
               Medicare Member:::, and shall supersede :my oral or written agreement to the -contral'y now existing or
               hereafter entered into betw-een Ilospital and any Plan Mc1nhcr or any person acting on his/he1· behalf.

                                                ARTICLR V.
                         OTJLlZATION MANAGEMEXT ANI> QlJAI.JTY lMPROVJ.~ME.NT l>UOGRAM

5. l           Utili:.rnHon Management Program. Plan .shall establish a lJtili1.ation Management Program (UM
               Program") lo review tho medical nc.cessity of Covered l Iospital Services furn ishcd by Hospital Lo Plan
               Medicare Members on an inpatient and outpatient basis. Hospitc1J shall reasonably comply with aJ)plicablc
               requirements of this UTvt Prog.ram and agreed to by Hospital prior to ext:cuting this Agreement. Mospital
               may appeal adverse dctcrrninmions in accordance with the procedm·cs established by Plan. Plan may
               amend the Ul'vt Pm.gram by rroviding forty five (45) businc:;s day:;' prior written notice ti.) ll<.)Spil~l.
               I lospital shnl I be hound hy s1tcb mnc1ulmcnt m 111c end of such forty five (I\ 5) business day 1>criod m1lcss
               (i) Hospital provides Plan with notice of objection 'Nilhin the forty 1ive (45) business day notice period
               Lhat is within Hospiwl's reasonable discretion, (ii) such change is not 1Mdt.'l in order lo comply with a
St, Vh1ttnt Mt<llc11I Cciit~r
f,k,$piint rnu; Mwicm~ only
v. OC,·Jl&B
fC'>'. ltl,7.'1. !7Jjl
                                                                  10
  Case 2:20-ap-01559-ER                   Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27                              Desc
                                          Exhibit Exhibit A-2 Page 14 of 22



             change in State or Ft.:dcrol Lav..-, and/or (iii) such change m.ld/or afTccts a material duty or responsibility
             of Hospiwl, and/or (iv) such change has a material ndvcrse economic effect upon Hospital. In such
             event, Hospital nnd Plan ~hall seek 10 11gr~c to an amendment to this Agreement that Slt1i:;foc(orily
             addresses the effect on Hospital's matcrinl duty or resilonsibility and reimburses the materinl economic
             dotrimenl cau~cd to Hospital. ln such event> the airnmdmcnt to the UM P,·ogrnm shall not be effective.
             uukss and until the paities amend this Agreemct\l through a written amendment signed by both pnr1ics. If
             no agreement is reached between the parties, either party may tcl'minatc lhe Agreement as provided in
             this Agreement uudcl' no cause termination. Failure to comply witli requirements of the UM Program may
             be deemed by Plan to bea material brc11ch 0('1his Agreement and 111ay1 nt Plan's option 1 be grounds for
             termination of this Agrcem1$nl. Hospital agrees that payment to lfospilal may be denied for those Covered
             Hospitul Services provided to a Plan Medicare Member which arc determined not to be Medically
             Necessary or for which Hospital failed to receive prior written Authorization in accordance with Plan's
             titili7.ation Management Progrtim Authori7.ation 11rncedures. All documents and infol'mation received or
             obtained by Hospital during its activities pursuant lo this Seel ion shall be held confidential by Hospila]
             during amt at1er the term of this Agreement and shall not be disclosed to any person without the prior
              written <:om,ent of Plau.

5.2          Quality lmpmvement Prmtram. Plan shall establish a Quality Jmprovement Program ("QI Programn) to
             review the m~dict1\ appropriateness and quality Qf Covered Hospital Services furnished by Moi;pital to Plan
             Medicare )..fombcrs on an inpatient ,md outpatient basis. Hospital shall reasonably comply with applicable
             requirements of this QI Program a1\d agreed to by Ilospital prior to ex.ccutkig this Agreement. l lospital
             may appeal 1tdversc determinations in accordance wilh the procedures established hy Plan. Plan may
              am<md the QI Prngnm, by providing fort~, fiv,~ (45) ht1sinl'.<t\\ dnys) prior wri1ttm notice to Hospitnl.
              Hospital shall be bound by such amendment at the end ofsuch forly five (45) business dny period unless
              (i) Hospital provides Plan with notice of objection within the fo,1y five (115) business day notice period
              that is within Hospital's reasonable discretion, (ii) sucl1 change is not made in order to comply with a
              change in State or Federal IAlw, and/or (iii) such change udd/or affocts a material duty or responsibility
             of Hospital, and/01· (iv) such change has a material adverse economic effect upon Hospital. [n such
             event, rlospital and Plan shall s~ek to agree to an amendment to this Agrl:lemcnt that satisfactorily
             addresses the effect on Hospi1al's material duty or responsibility and reimburses the material economic
             detrimenl caused to f lospital. In such event, the amendment to the QI Program shall not bt:1 effective.
             unless and until the parties anwud this Agreement thrnugh a written am(;.\ndment signed by both partic-s. If
             no agreement is reached between the parties, either parly may terminate the Agreement as provid(:}d in
             thi~ Agreement \lnder no ca\lse termirn1tion. Failure to comply with requirements of the Ql Progri\r'r\ may
             be deemed by Plan to b(:) a 1rwh::rial breach of this Agreement and may, at Phln's option, be grounds fol'
             termination of this Agreement. All documents and information received or obtained by Hospital during it~
             uctivicics ptirsuant to this. Section shall be held confidential by Hospital during and afler the term of this.
             Agreement and shall not be disclosed to any person without the prior written consent of Plan.

5.3          Ii~troaclivo Review of }ic:1:viceJ;.fmvi.q<.ill. Hospi(al shflll obtain from Pinn verific(1(ion of the eligibility of
             all Members who receive Cowrcd Hospital Services pursuant to this Agrc¢mcnt. I lowevcr, Hospital shall
             not be required to obtflin eligibility verification prior to rendering Emergency Services and Care. lf there
             are any errors by Plan in the verification of eligibility, which results in I Iospital providing Hospital
             Services to ineligible patients, Pl~n shall be liahle to rnimburse Hospital p1.w lhc terms illld C(HHlirions
             ~ontained here.in this Agreement for ~my such services rendered in good faith to ineligible patients.
             Retroactive <lisemollment of a Plan Medicare Member by CMS or its designee is 1101 to be conslrucd as
             an error by Plan. In the event Hosvicnl follo'"vs correct authorization procedures, and n,i1;civcs an
             authorization to provide Covered Hospital Services to u Plan Medicare Member, Pln11 shall be liable to
             reimburse Hosr>ital per the terms and conditions of this Agreement. Under no circumstances shall
             paymctlt for such (that is, \\/hen Hospitt1I follows correct n.uthMi1.atio11 procedures, and rccdvcs an
             authorization to provide Covered Hospital Services) previously authorized services be denied
             retroactively for lack of mc<lical necessity.

SI, \:'lilttont Mcllicaf <::cnt<'J'
I lo.,;11ilnl DRO ~kdM1rc (llll}'
~-. 06-1 lgg
rtY.  l-0.24. !2/jl
                                                                   11
 Case 2:20-ap-01559-ER                  Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27                              Desc
                                        Exhibit Exhibit A-2 Page 15 of 22




                                                          ARTlC:L:F: VI.
                                    TF.RM AND TF.RMtNATJON OF AGRtRMF.NT

6.1         Term and Auto-renewal. This Ag.rccrnont ~baJl be cffcc(ivc for om: year from the Effective Date.
            'J'hereafter, this Agreement shall he nutomaticnlly renewed for one ( l) year cnlend:w periods without the
            necessity of notice or action by either parly, provided, however, that this Agreement may be terini1111tcd
            as provided below and ns othc1wise expressly provided herein.

6.2         Tcrmirlfltion Withoul Cau:sti. Notwithstanding any 0U1t1r provision of this Agreement, either pony may
            terminate this Agreement without cause, by providh\g the other party ,,;ith at least one-hundred twenty
            (120) (fays written notice of termination, provided, however~ that no tcrmil)ation of this Agreement
            pursuant to this Section 6.2 shall be effective prior 10 December 31, 2013. For cause termination may be
            effected for material breach of this Agreement or default in the pcrfornrn.ni::c of any maLerial provision
            hereof. If such breuch or default is not cured to the reasonable satisfaction of the non-breaching parly
            within thirty (30) days of receipt of wrin<.m Mti1xi from the non-breaching party specifying lhe breach or
            default, this Agreement shall terminate upon thirty {30) days written no1icc.


6.3         Jmm~£lfo.t~. ~rer1:n!~E\.t!~!.\ Notwithstnnding the   above, this Agreement   ,nay   be immediately Lcrminated      by
            Phm for cause in the evcnL of any of the following circumstances:

            (a) HospitaJts lfocns.c to provide Covered Hospihd Services in the State of California is suspended or
                  revoked; or

            (b) Hospital foils to maintain professional liability coverage in at least the mlnim\lm ammmt specified in
                  Section I0.3 of this Agreement; or
            (e) Plan, DMHC, or CMS determines that the health, safety, or welfal'e of Plan Medicare Members is
               .ieopal'dized by I lospital continuing to pl'ovidc Covered Hospital Services under this Agreement.
            (d) The Benefits Agreement/Phm Ccmlrncl is terminated.
            Notwithstanding the above, th is Agreement m1ty be immediately tormis1atcd by Hospirnl for c.:uusti in the event
            •.)f any of the fol lowing circt1mstances (i) revocution of Phm's license necessary for the performance of this
            Agreement; or (ii) the filing of bankruptcy by Plan, a parent or i;ubsicliary or substantial deterioration in lhc
            tit1anciol condition of a parent, affiliate or subsklimy.


6.4         B,ccordg Upon Terminal ion. In the event of tennination of this Agreement and sul~icct to applicable faw;
            Hospital shall immcdi111ely make available to Plan. CMS aud DMHC. or its designated representative in a
            usable form, any or all records, whether medical OI' financial, related to Hospital's pcrforrnam.::e under this
            Agreement. Plan agrees that it shall reimburse lfospital for copying all documents required or requested to
            be submitted to Plan under this Agreement, including but not limited lo medical records/and or related
            information including Hospital bills., at the rate of twenty-five cents (S.25) per page.

6.5         Mi.:mber Care llpwTcrmj»aJLon. All terms ..m<l provisions of this Agreement shall remain in effect
            until the effective date of tennination. Afrcr termination of this Agreement; Hospital ::iha!I continue lo
            pr(lvidc Covered Hospital Services Co each Plim Mcdillarc Member who is receiving Covered llospital
            Services from llospital on the effective date of tc1rninatioo of lhis /\.grccmcnt, until the effective date
            of dischargc or 1hc tnrnsfcr of such Plan r,..,(edicare Jv1ember to anotller Plan hos1>ital for further
            treatment. 1losr•ital shnl I continue to provide Covered lfosritn1 Services under sudi i,.:ircu mstances at
            the 1-:ompensation rates in effect un<ler this Agreement.

St'.· Vh1ec11U·fedk11I c~ntcr
1los~il()l DRCi Mcdica,(i irnly
v.06-IJgg
m•. IC.24.12/jl
                                                                   12
Case 2:20-ap-01559-ER                Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27                       Desc
                                     Exhibit Exhibit A-2 Page 16 of 22



6.6       A.9.f~'ili..lqJl_~~ords. Notwithstanding termination of <his Agreement, Plan shall cont in lie lo have access
          lo Hospital's records in ilCCor<l:rncc with the JH'(lvii;ions of this Agreement, to the extent permitted by
          hrw and as necessary to ensure continuity of care of Plan Members and to fulfill requirements of this
          Agreement and Plan 1s obligations under all applicable laws, rules and regulations.


                                                     ARTICLE VU.
                                          RRGULATORY CO:VIPLIA:W:Je:

7.1       Acts and Regulations. Plan is subject to the pt'ovisions governing henlrh plans in the California Health
          and Safety Code and regulations promulgated under these ~odes, the Federal codes nnd regulations
          mandating or enabling th<:sc state codes and rcgulatio11s; Federal CNles ~od rcgolations, and CMS
          ius1ructions, governing Medicaid and Medicare 1>rograms, and other Federal codes and regulations
          governing health plan operations (collectively referred to as ''Acts nnd :Regulations'' in this
          Agreement)) and any provisions re,tuired to be in this Agreement hy any of the al,ovc, as amende<I,
          shall bind the parties whether or not provided in this Agreement.

7.2       M.!W.icare Advantage Program.       Hospital agrees to comply with 42 CFR § 422 regarding the
          performance of Hospital's obligadons hereunder, including without limitation. lnws or regulations
          governing the record timeliness, adequacy and accuracy, Pinn MedicaJ'e Member privacy Hnd
          confidentiality along wilh the appeal and dispute resolution procedures related to Covered l lospital
          Service provided to n Plan Medicare Member. Hospital shall specifically comply wilh all applicable
          Medicare laws, re.gulnl'i<ms, ,md CMS in1;tructionr;.

7.3       Plan Contracts. Piao is also subject to Benefits Agreements/Plan Contracts between the Plan and
          CMS amended from time to time. Any provisions required to be in this Agreement by these 11enefits
          Agreements/Plan Contracts> ii:; nmemlcd, shall bind both parties whether or not provided in this
          Agrccmeot. To (he extent there are nny inconsistencies ot' contradictions l>etween thfa Agreement find
          an applicable Plan Contract. the terms and provisions of the Plan Conlrnct shall prevail and control. If
          Hospital docs not agree such intt.>rprctatioll or application of a Plan Contract provision, Hospital may
          (erminatc this Agreement as provided in the Term and Termination article of the Agreement.

7.4        reder~.l ...1>t11te, and_ l,.9.QJJJ.~m!J~!1!.91lli, Plan and Hospital agree that ench shall comply with all
           applicable municipal and county ordinances and regulations, and all applicab]c stntc and federal
           staiutcs and regulations now or hcl'Cafter in force and effect to the extent that they directly or indirectly
           bear upon the subject matter of this Agre~mt:nl.

7.5       Records relating to Hospital Sc1·viccs fr">r Plan Medicare jl,1emJ2.er~, llospital .shall maintain timely and
          accurate medical, financial und udministrntivc records related to Hospital Services rendered by
          Hospital lo Plan Medicare Members 1.t11der this Agreement unless a longer time period is rcqui.-cd by
          applicable statutes or regulations. Subject lo applicable law, Hosr)irnl shnll maintain the contracts and
           administrative, financial and medical records; patient care documentation, other records of
           Hospital, sub-contractors, or related cnli1ics during the 1c1·m of Ibis Agreement and for ten (10)
           yea l's following: (n) the end of any term C>f this Agreement; Ot' (b) the date of completion of nny
           audit. These obligations of the H<.."tspi1al shall oot tcl'mi11ate upon tcl'mi1rntio1\ of this Agreement,
           ,vhether by rescission or otherwise.
7.6        Inspection or Records. Hospital .agrees to perm it, at all reasonable times upon demand, Plan. CMS. the
           Department of Health rmd I lmnan Services (DHHS), the Comj,tmller General, state reiulatory
           ugencicl:l with proper authority or thci1· dcsignees to ~mdit,, cvaluntc or inspect nnd m~ke copies of, all
           records maintained by Hospital 11ertaining lo applicable Covered Hospital Services rendered under this
           Agreement and other pupcrs relating to Covered Hos()ilal Services 1·cndcrcd by or through Hospital
           under this Agreement, to the cost thereof, to the amount of any payments received therefore from
St, Vlnceiit Mtdi<:QI Center
Hos1>il11I I >RG Me1lkme only
\' 06,llgg.
r<:v. 10.2,1.121.11
                                                            13
 Case 2:20-ap-01559-ER                  Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27                        Desc
                                        Exhibit Exhibit A-2 Page 17 of 22


             Phrn Medicare );lcmbcrs, or l"r<)m others on such Plan Medicare lvfomher's behalf. Pinn or its
             designee shall have the right to conduct periodic audits of such reco1·ds and may midit its own
             rcco..ds to determine if amounts have been propcrlv paid under this Agreement. Jllan shall provide
             Hospital with the results or any such audits and any amounts determine.d to be due and owing ns a
             result of such audits shall be promptly l)aid. This ,,rovision shnll sorvive the termination of this
             Agreement. /\ny right lo rcfun<l amounts ov.,·ed shall be subject to lhe applicable statute of
             limitations fol' re;;ovcry. Hospital 1,vill not allow any off-set from any other amounts owing or
             becoming due to Hospital unless requested refund has not been received from Hospital within
             ninety ((}()) days from date of request. In such eve11t, Plan shall ()l'<>Vi<lc HospituJ with an
             cx..p1anation as 10 th¢ r¢ilSOM and basis of c,dculation of such adj uslmonts imd affo1·d HospHal a
             reasonable opportunity to challenge such uction. The right of the DtU-l.S; the Comptroller General
             or their dcsignccs to inspect, evaluate and audit shall extend through 1cn (I 0) years from the end
             of thl.! final contract period or completion of auditt whichevel' is later. unless p1·ovisions in 42 CFR
             § 422.504 (i) apply.

7.7           Facility Inspection.      Hospital agrees to permit access to J>Jun, CMS or their authorized
              representatives, ut all reasonable times upon demand, to inspect all facilities maintained or utilized
              by Mospital in the provision of Covered Hospital Services under Chi:; Agr~cment.
7.8           Exclttsions.. from.Yederal Programs. Hospital represents and warrnnts to Plan that: (a) neither
              I Iospital nor any of its affiliates are excluded from participation in any federal health care
              program, us defined under 42 U.S.C § l320a-7b (f), for the provision of items or services for
              -.,vhir:h puym,~nt nrny he nu1,le, 11nrler su~h fr:clm·nl hrmlth r:nre: program; (b) Hospital hns not
              arranged or contl'acted (by employment or otherwise} with any employee, contractor or agent thnt
              Hospital or its affiliates know or shoul.!J. kno.w ;.\Ht ~~9h1~~-~ from participatimLl.!Lany fcdernl health
              cnre program, to provide ite1ns or scl'viccs hereunder; and (c) no final adverse action, as such term
              is defined under 42 U.S.C. Scclion 1320a-7e {g), has occurred or is pending or threatened against
              l lospital or its affiliates or to l Iospital's knov..-Jcdge against any employee, contractor or agent
              engaged lo provide items or services under this Agreement (collectively ''Exclusions/Adverse
              Actions"). Hospital, during the term of this Agreement, .!lhall notify Plan of any
              nxclusions/Advcrsc Actions or any basis therefore within five (5) business day1' of Hospital's
              le.irning of nny !H1ch Ex.clusiom;/Adverse Actions or any basis therefore.
7.9           ~u_QQ..ontracts _wi~h J~own Stream Entitig~. Hospital agrees to maintain and provide to Plan, upon
              met nest, copies of a II s11bco1Hrocts wi lh Downstream Enthies for the provisi m\ of Covered Hospilal
              Services~ and to ensure that al I such subcontracts are in writing, comply with the Act and
              Regulations and ro<1uirc that the Oownscreum Enlity complies with Medicare laws and regulations
              and CMS instructions Hospital is bound by this Agreement to comply with.
7. IO         Downstrean1 Eotity Agrccmcn1s. l-lospital agrees to notH)' Phm in the event any agi·eemcnt wi1h a
              Downstream l'intily for the provision of Covered llos1}ital Services is amended or tennirtatcd.
7.11          Egual Opp9JJJ1!lli.Y,... Hospital agrees to comply wllh the provisions of the B<1ual Opportui\i1y Clause
              contilined in 4 l CFR § 60-1.4(a) and the Affirmative Action Clauses contained in 4 I CFR.
                                                 ARTICLJ•: Vlll.
                            ACCltSS TO AND CONl'U).RNT.IAI..lTY Ol•' IVHmICAL IU:CORDS

8.1           Medical Reconh:. Hospirnl ::;halt maintnin for each Plan Medicare Member receiving Covcrnd Hospital
              Services pursuant to lhis Agreement, a single standard medicul record in such form and conhtining such
              information as may be required by state and federal laws and regulations .ind Plu11 policies. The medical
              recor<l shall include, at a minimum, medical charts, p1·escription orders, diagno~es for which medications
              were adminislered or prescribed, documentation of orderR for l.nhMatory, radiological, EKG, hearing,
              vision, and other tests and tile results of such Cc.st::; and other documentation sufficient to <lisclos~ the
St. Vinc~nt MC(liral t,i,n1~,·
H(l~piml DRG Metlicnremll\•
v. 1)6-111),{l
re,-. II) 24. l 2/Jl
                                                               14
 Case 2:20-ap-01559-ER                Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27                         Desc
                                      Exhibit Exhibit A-2 Page 18 of 22


           qualityt quantity} approprlatenessl m1d timeliness of Covered l lospital Services provided lo th!.! Pinn
           Medicare Member under chis Agreement. Each Plan Medicare Member's medical record shall be
           mainlaincd in detail consistent with good mt:dical and professional practice which permits effective
           internal and external peer rcviev,, and/or med ict1l audit and focil itatcs an adequate system of follow-up.

8.2        ConfidentJ~l.in,:. I los1,ital shall safegual'd the confidentiality of Plan >lied icarc Member inforn1ntio11 in
           accordance with applicnble state and federnl laws and regulations.

8.3        Accc$s to Member Records. Authoriicd Plan representatives and duly aothori:t.cd representatives of
           federal, state and local governments i;hall hnve access to Plan '.\ltedicare Member records upon r~asonnblo
           advance notice ,md during customary bu::;inei;s ho,1rs nnd sh"JI be allowed to make notes and copies at
           their own expense, subject to all applicable stale and fodcral laws und rcgu lations relaling to the
           confidentiulity of patient medical records.

8.4        Recor<ls for O.>nli11ui1y t)f Carc. Consistent wilh laws relating to the confidentiality of potient medical
           records, Hospital shall make the medical records of Plan Medicare Members available to other J>hm
           Providers to assure continuity of care for Pinn Medicare Members.

8.5        Compliance to_R~cord Confidcn1iality. Hospital shall ensure that all employed or contracting physicians
           and Health Profo.r:;sionals comply with the record maimcmu•cc, access and confidcntinlity provisions of
           this Agreement, ns though each such provi<ler were I lospital for purposes of this Agreement.


                                                      AH.TICJ~E IX,
                                         RF.LA TlONSHIP OF TTIF. PA RTIF.S

9.1        Confidentiality/Traderr.1l!r~s_and Service Marks. Plan and Hospital each reserve::, the rigl1t to use and
           control the use of its name and aJI symbols, trademarks and service marks presently existing or later
           established by it. Neither Plan nor I lospital shall use the other pmty's oamc, symbols, trademarks or
           service marks in advcrlising or promotional materials or otherwise (wilh the exception of the use of
           1lospital's name tn standard provider listings developed by Plan) without the prior wl'itt-0n consent of that
           party, and shall cease any $l1Gh 11sagc imrncdiatcly opon writtco notice of th~ other party or on
           terminution of this Agreement, whichever sooner occurs. 1-Iospital1 .is well as Plan and Payorn, shnll keep
           strictly confidential al I compensation arrangcmenL<: set forth in this Agt·ccmcnt and its Exhibits, lo olher
           Participuting Providers who rnay frosn time t<> time be responsible for compensating 1•rovider for Cove.red
           Services rendered by I l<>spital to a Member of Plan. I lospjtal, at it's own discretion may uuthorizc entities
           and/or agents working on behalf of the Hospital to review Plan agreements. including compensation. These
           entities are sub.iect co the same confidentiality provisions as any other I lospitril em1)loyec.
9.2        lndcpcnqcm Contracting Parties. None or the provisions of this Agreement is intend{,d to create nor
           shall any bu deemed or construed to create, any rnlutionship between Plan atHl I lospital other than that of
           inde1)cmlent entities contractins with each other hcrcundcl' solely for the purpose of effecting the
           provisions of this Agret:numl. Neither Plan nor Hospital, nor any of their respective paatners, contracto1·5;
           employees, agents, or representatives shall he construed to be the C()1Uractors, partners, employees,
           agcnl.s, or representatives of the other. As independent contracting parties, Plan and I lospital maintriin
           separate and independent management, and each has full, umestricte<l m1thority and responsibility
           rcgardi11g its t)rg~ni1.a1 ion and struc1urc.
9.3        Iscncnts Agrccrnc111/Plan ContracL Nothing set forth in this Agreement shall be deemed to nmend,
           interpret, constrne, or othenvise effect in any ,vay the Benefits Agreement/Plan Contract. To the ex.tent
           there are any inccmsistencies c.1r contradictions between this Agreement and the nen.cfits Agrcc1nc11t/PJan
           Cuntnict, the terms and provisions of lhe Bem.:fils Agretm1cnt/Plan Contract ~hall prevail and control. lf
           Hospital docs not agree with suet, interpretation or application of a Phm Conlrat~t provision, llospital
           may terminate this Agreement as pl'ovided in tile Term and Tcrminatioo article Qf thc Agrcemi:-nt.
SI. Vluc~111 MtdknlCe1ittl'
llo;pilal DRU M\':OICl\rc ouly
v.06·llgg
rev. I0.24.l 2(il
                                                             IS
  Case 2:20-ap-01559-ER                 Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27                        Desc
                                        Exhibit Exhibit A-2 Page 19 of 22



9.4        Jlli_n,L Party Beneficinry. This Agreement shall not crctitc,    OI' be deemed or construed to create, any
           rights in any third party, including, without limitation, any l1 lan Mcdican.! Member or l'lan Provider, Qf
           any partner, contractor, employee, age111 or rcprcscn1ativc of the preceding.

                                                  ARTICLR X.
                                     UABH,ITV, lNDF..MNITY AND INSURANCE

10. l      Limit11tio11 of Liability. Neither Plan nor l lospital, nor any of their respective agents or t:lmployees, shall
           be linble to nny thil'd party for nny nc( or omission of the otlK~r p<1rty.
10.2        l-,iability
                     ln$\lfitllCO, Hospital, l\t iis sole expense, agrees to maintain professional liability Insurance of
           not less than ONE (1) MILLION DOLLARS pet· claim and THREE (3) MILLION DOLLARS annual
           aggregate, comprehensive general liability insurance, and such other available insurance as shall be
           necessary to insure Hospital and its employees ngninst .any and all damages arising from the performance
           of Hospital's duties and obligations undor this Agreement. Hospital ~hall nlso provide Work-Ors•
           Compensiltion coverage for it.s employees, as rcqui1·cd by California faw.

10.3        '~Tail't Co\icrnge. If the professional liability insurance procured by Hospital pursuant tll Section l 0.3 is
            on a "chlims made" rather than "occt1rrcncc" basis, I lospital, upon tet'minntion of this Agreement, shall
            either obtain extended reporting rnalprnctice insurance coverage {"tail" coverage) in a form acceptable to
            Plan with liability limits equal to those most recently in effe~t prior to the date of termination, or enter
            into such other arrnngemenl::. as shnll rcasonnbly assure Plan of the mnintenance of coverngc applicable
            tO the claims arising during the pel'iod in which this Agreemem was in effccl for a period or not less than
            five (5) years atlcr the eflcotive date <>f termination hereof.

10.4        .Prcmf. of Insurance. Ho.spit.ti shall ensure that its profossiona1 liability carrier provides Plan with
            evidence- of' the professional liability coverage required by this Agreement, and notiffos Plan at least
            thirty (30) day;:; prior to the termination, cancellation or lapse of such coverage.
                                                  ARTICLE Xl.
                                    PLAN ME:VIBER COMPLAINTS AND UISPUTF,S

11.1        Notice of Complaint. If llospital receives any material complaint regarding Hospilal in connection with
            this Agreement, Hospital shull notify Pinn wilbin three (3) days of receipt thernof of all details of such
            complaint. In the event Pinn receives a complaint l'cgal'ding llospital in connection vv'ith this Agreement,
            Plan shall noti(y Ilospital of such complaint ·within tlne.e (3) days of re;,;;eipt lher¢Of.
11.2        ~~c>.m1eratio11 with Gril:lw111c<.1 and Appeals. HoSJ)itnl agrees to mnke comme1·cially reasonable effort<i to
            coopcrfllc with the gl'icvancc and .nr11cal procedures described in tl1e Provider Se.rvices Manual for
            review and resolution of Plan Medicare Member clinical and nu1H':linical grievances and provider
            grievances, as established by the Plan and approved by CMS.

11.3        Adminis1ral(vc !l..9J!r!I!£, In the event any complaint or grievance of u Plan Medicare Mumbcr cannot be
            settled through the such procedures, lhc matter may be submitted to the appeals and grievances processes
            specified in Medicare regulations. 1lospitnl aMrees to cooperate with und, when necessary, participate in
            any such processijs and be bound by the dcterminaliOllS of such pmccsses.

                                                      ARTICLE XU.
                                                  DISPUTE RESOLUTION

12.1        Dispute R~~olqtim1. Controversies bt:twci::n Hospital and Plan shall be 1·csolvcd, to the extent llOssiblc; by
            informal mee.tings or discussions l:>ctw¢eo approp1fate representatives of the patties. Either party must
            submit a Notice of Dispute stating the nttture of the dispute, the party'y position, and rcqucst-cd rcmedintion
$!, Y:lacc:nl Mc!lk.111 Cciit"c"r
I lospirnl ORO Mcdicmc only
V. 06,l!gg
,c,•. I 0.24.12.ljl
                                                                16
  Case 2:20-ap-01559-ER                       Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27                          Desc
                                              Exhibit Exhibit A-2 Page 20 of 22


              in writing to the other patty before arbitration in 12.2 cao be initinled. The party recelving the nNic-0 has
              thirty (30) days to respond to th~ other party. !f no wl'itten respoose is forchcomi11g, the initiating party may
              tile for arbitration under Section 12.2 below. If a written response is sent, the parties have thirty (30) days
              to meet and confer, or otherwise attempt to scttk the dispute. If the matter remains unresolved after the
              thirty (30) <foys, either party can file for arbitration under Section 12.2 below.

12.2          Arl:>it.rntism. Any dispute, contl'<:wcrsy, OI' disagreement. irising out of or relating to this Agrecmcnl :-.hall be
              settled exclusively by binding arbiteation which s.hall be conducted in los Angeles, California in
              accordance with the American Health Lawyers Association ("AIILA") Alternative Disp\lle Resolution
              Service Rules of Procedure for Arbitration, and which to the CKtent of the sul~ject matter of the arbitration,
              shall be bindi11g not only on the parties to the Agreement, but on any other entity controlled by, in control
              of, or under common ~ontrol with the party to Lhe ex.tent that such nffiliatc joins in the arbi(rntion, and
              judgment on the award rendered by the arbitrator may be entered in any court naving jurisdictic)n o,~reof.
              lt is agreed lhat the arbitrnlor shall be bound by applicable state and fodcral laws and that the arbitrator
              shall issue written findings of foci. mid conclusions of law. The arbitrator shall have no authority to award
              damages or provide n remedy that wmild not be available (o such 1>rev,dling party in a court of law.
              Nothing hcrciu shall prohibit a pariy from seeking equitahle or dcclara1ory relief in a court of law to
              maintain the status quo while arbitration is pending hereunder. The prevailing pmty as determined by the
              arbitrator shall not be entitled to recover from tlrn non-prevailing party any or all reasonable costs, foes aod
              expenses of the nrbhrnlion, including its actunl attorneys' fees. In no event sha II either party initiate
              arbitration prior to the conclusion of the prvvider dispute resolution procedures set forth in Section 12.1 or
              after 1hc date when the institution of legal or equitable proceedings based on sut.:h dispute wm1ld be barred
              hy thP- Apf'liC'ablc stnt11tc of Hmi(atio11s. 1•

                                                                 AHTJCLE Xlll,
                                                 DNFOlU~SlmN CIRCUMS'f ANCES

13.1          l:'QrceJ_tl~urc. For so long .as any na1tm1t disaster, war, riot. civil insurrection, epidemic or ,my other
              cmcrg-0ncy or similar event not within 1he control of Hospita1 resulls in the facilities or personnel (If
              Ilospjtal being unavailable to provide or arrange for the provision of Covered I lospital Services, Hospital
              shall only be required to make u good faith efforts to provide or m'rilt1gc for the provision of Sllch
              services, taking into account the impnct of the cvcot.

13.2           Force tvlfljeure Termination.        In the cvc11t the Covered Hospital Services that !lospital has agreed to
              provide arc substantially interru1>ted pursuant to an event described above, Plan shall lmve the rigllt to
              terminate this Ag.rccmcn( upon len (l 0) days prior written notice to Hospital.




                                                                 ARTICLF. XIV.
                                                        GENERAL PJtOVI.SIONS


14.1           Assignment. Neither parly shall assign this Agreement or delegate any of its obligations hereunder
               without first ()b1aining the written consent of the other party. To the extent required by CMS, ,my such
               assignment or delegation shall be void ulllcss prior written approval of such assig,nment or delegation is
               (.1btai11ed from CMS.

14.2          Notices. Any notice required or permitted to be given pmsuant to the term:; and provisions of this
              Agreemen1 shall be in writing and shall be sent by certified mail, ,·eturn receipt requested, postnge
              prepnid, to Plan ac:

Sf. Vinmic Ml.'uical CmH:r
Hu~pitid l)ll(j ~k<licim: OU I)·
v.06-1 lpg
t~V.   I0.24,12,'.jl
                                                                       17
  Case 2:20-ap-01559-ER                  Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27                          Desc
                                         Exhibit Exhibit A-2 Page 21 of 22


              C:irel st llealtJi Plan
              60 l Potrcro Grflndc Drive
              Morucrcy Park, CA 917S5
              i\ttn: Director, Provider Network Operations

              or to l-lospital at:

              St. Vincent Medical Ccntct·
              213 l W Third Street
              Los Angeles; CA 90057
              And
              Vice President, Managed Care Contracting and Payor Relations
              Daughters of Charity ( lea Ith System
              595 East Colorudo Blvd., Suh<-1 205
              Pttsadona, CA 91 IO J

              Notic~s slmtl be deemed effecli\'t: ,,pon receipt. Either party may at any time ch.mge its address for
              notification purposes by mailing or delivcl'ing a notice as required hereinabove stating the change and
              setting forth the new address. The new address shall be effective on the 1hird day following the date such
              noti<;e is r<.1ceivedt unles~ u subsc(1ucnt date of effectiveness is specified in said notice.

14.J          Severabilit)'.. In tnc event any provision of this Agreement is rendered invalid or uncn forceuble by state
              01·federal law or regulation, 01· declm-ed null and void by uny court of competent jurisdiction, the
              remainder of Che J)rovisions of this Agreement shall, sHbject to Section 14A, remain jn full force and
              effect.

14.4          Effoct of Scvcrability. fn the cvc1it a 1>rovision of this Agreement is rendered iiwnlid or 01ienforci:iibk or
              declared null and void. as provide<! in Si;:cLion 14.3. tmd its rcmov~I hM the effect of materially altering
              t])c obligations of either party in such manner as, in the reasonable judgment of the party affoctcd: (a)
              will cause serious finaocial hardship to such party; or (b) wiH cause such party to act in violation of its
              organizational documents, the party so nffocted shall have the righ1 to terminnle this Agreement upon
              thirty (30) days' prior written no(icc to the othct' party.
14.S          Intcsration of Entire Agreement. Both Parties agree and understand that thls Agreement including the
              Recitals and all Attachments references in this Agrc(.)ment and actachcd hereto and incorporated herein
              supersede any 1md nil prior Agreements respecting the Patties' rights and obligations.

l-1.6         ,Amendment. This Agreement may be amendt:d at any time during tb1.: t<.mll t)f' this Agreement by the
              mutuaJ wrillen consent of Che J>artics. Amendments shall co,nply with tile Act and the Regulations.
              ProJ>osed changes that require prior regulatory or other approval shall become effective upon receipt by
              Plan of 1mtice of such ilpprovul so Jong as the provision i!.i incorporntcd by rcforcncc as a citation of law.
              Additionally. this Agrr.:cmcnt may be amended by Plan to the extent required by CMS or DMBC to
              ensure that the terms of this Agreement comply with the provisions of the Acts ,md Regulations.

14.7          J:lead~. The headings of lhc Articles and Sections conlaincd in this Agreement arc for reference
              purposes only and shall not affect in any way the meaning or interp1·etatio11 of this Agreement

l 11.8        rgnf1.ict 9f ILJl~r~st. Hoi;pital wnrrunts lhnl no p,trl of the total compcm,ation provided herein ~hall he
              paid directly or indir~ctly (o any tiffiCCl' or employee of the SUitc of Cnlifomia as wages, compensation,
              or gil\!:i in ex.change for i\\cting as an officer, ii.gent, employee, subcontmctor, or consultnnt to Hospital in
              connection with any work contemplated or performed relative to this Agreement. l-lospital certifies that
SI, -\'iii cent Mclliclll Center
llospitnl DRU Mc<licmc only
v. 06·1 lgg
re\•.   I0.24.12/jl
                                                                 IS
  Case 2:20-ap-01559-ER                                Doc 1-4 Filed 08/28/20 Entered 08/28/20 12:06:27               Desc
                                                       Exhibit Exhibit A-2 Page 22 of 22


                no member of or delegate of Congress, the General Accounting Office, HCFA, or a1\y other Fcdcritl
                agency has or will benefit financially or matcl'ially       ti·om lh is   Agrccmen1.

14.9            \~hlivcr of Breach. The waiver of any breach of this Agreement by either party shall not constitute a
                ~ontinuing waiver of any subscqticnt breach of either thc snmc or any other provision of this Agt-cement.

14.10           Governing Law. This. Agreement shall be governed by .ind construed and e.nforced in accol'dance with
                Che laws of the State of California or federal law as ap1>licablc.

14. J I         -~~ligious Uii:~£.ti.YJ.!f Plan acknowledges that Facility is an institution operated in accordance with lhe
                Ethical nnd Religious Oircctivcs for Ciltholic Health Services ("The Directives"). Notwithstnnding any
                provision of this agreement to the contrnty, Facility shall not be required, noi· shall and provi:sion of this
                agreement be c.~onstrued lo require. Pacility to provide services, pay for or authorize services, or oth1:rwise
                participate in activities 1hat are not consistent with 'The Dirc<:tivcs. A copy of The Directives is available at
                http;//www.usccb.org[bisl1ops/directives.shtml.

JN WITNESS WHEREOr. the parties have duly executed this Agreement ctfoctivc as of the day and year first
above writttm.

  Care 1st Health Plan                                                        S1. Vint~ifr Mrid'ff~iff'~1if4r
 "Plan"                                                                      "Hospital"

  By:                                                                         Oy:
  Nmnr.i:                Anna Trnn                                            Name:
  Title:            CEO                                                       Title:
                    --------------
   Date:            _ -·-· ... ·- ___   q/:-r{ 2.,,() J}. . .                 Date




St. Vint<-nl .\.lrdli'>1l C:('ll!tl'
Hu,pi1at DR{i Mtdieare onlt
~·. (16,l l.f:!g
l'(!l/.   I0.24. 12/jl
                                                                       19
